t c memo united_states tax_court ralph and dianne sandberg petitioners v commissioner of internal revenue respondent docket no filed date jon noel dowat for petitioners julie a jebe and h barton thomas jr for respondent memorandum findings_of_fact and opinion morrison judge petitioners the sandbergs filed form sec_843 claim_for_refund and request for abatement for tax years and seeking abatement of interest on date respondent the irs issued a notice_of_determination to ralph sandberg disallowing the claims the irs sent an identical notice_of_determination to dianne sandberg the sandbergs petitioned for review under sec_6404 at issue is whether the determination not to abate interest was an abuse_of_discretion sec_6404 112_tc_19 as explained below we find that it was not the sandbergs have not shown that the irs had authority to abate interest for tax years and because they failed to identify an error or delay by the irs in performing a ministerial_act and they have not shown that the irs had authority to abate interest for tax_year because they failed to identify an error or delay by the irs in performing a ministerial or managerial act findings_of_fact some facts have been stipulated by the parties and are so found the stipulation of facts and its attached exhibits are incorporated by reference 1although the irs sent separate notices to dianne and ralph sandberg the underlying liabilities are joint liabilities 2all section references are to the internal_revenue_code as effective for the requests for abatement at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 3but see infra note and accompanying text declining to adopt paragraph of the stipulation of facts because it conflicts with the stipulated documents and appears to be an error the sandbergs had unpaid tax_liabilities for a number of tax years including the years for which they request abatement of interest the irs filed notices of federal_tax_lien for these liabilities some were filed in ralph’s name some in dianne’s name and some in both names the irs filed some of the notices in aitkin county minnesota and some in anoka county minnesota in anoka county the irs recorded the following notices of federal_tax_lien on date revenue_officer clyde boyer filed a notice for tax years and in ralph’s name as ralph sandberg for and the notice stated unpaid balances totaling dollar_figure for the notice stated an unpaid balance of dollar_figure on date boyer recorded an amendment reducing the total unpaid balance for and to dollar_figure the amendment reduced the unpaid balance for to dollar_figure on date revenue_officer sue tucker filed a notice for tax years and in dianne’s name as dianne e sandberg for and the notice stated unpaid balances totaling dollar_figure for the notice stated an unpaid balance of dollar_figure on date tucker recorded 4besides the notices discussed the irs also filed notices of federal_tax_lien for unpaid liabilities for tax years and 5it is unclear why the irs amended this lien and the other liens discussed below an amendment reducing the total unpaid balance for and to dollar_figure the amendment reduced the unpaid balance for to dollar_figure finally on date revenue_officer elizabeth santos-kraushaa filed a notice in both names as ralph j diane e sandberg for tax_year the notice stated an unpaid balance for of dollar_figure the table below summarizes the notices filed in anoka county for and tax years in issue name on notice_of_federal_tax_lien initial_amount amended amount ralph sandberg dollar_figure dollar_figure dianne e sandberg ralph j diane e sandberg dollar_figure dollar_figure dollar_figure n a in aitkin county the irs recorded the following notices of federal_tax_lien on date revenue_officer clyde boyer filed a notice for tax years and in ralph’s name as ralph j sandberg for and the notice stated unpaid balances totaling dollar_figure for the notice stated an unpaid balance of dollar_figure on date boyer recorded an amendment reducing the total unpaid balance for and to dollar_figure the amendment 6the parties have not explained why the notices filed in aitkin county and anoka county state slightly different unpaid balances reduced the unpaid balance for to dollar_figure on date revenue_officer sue tucker filed a notice for tax years and in dianne’s name as dianne e sandberg for and the notice stated unpaid balances totaling dollar_figure for the notice stated an unpaid balance of dollar_figure on date tucker recorded an amendment reducing the total unpaid balance for and to dollar_figure the amendment reduced the unpaid balance for to dollar_figure finally on date revenue_officer elizabeth santos-kraushaa filed a notice in both names as ralph j diane e sandberg for tax_year the notice stated an unpaid balance for of dollar_figure the table below summarizes notices filed in aitkin county for and tax years in issue name on notice_of_federal_tax_lien initial_amount amended amount ralph j sandberg dollar_figure dollar_figure dianne e sandberg ralph j diane e sandberg dollar_figure dollar_figure dollar_figure n a the sandbergs encountered difficulties in borrowing money to pay their tax_liabilities they arranged to refinance some of their real_property a closing with the lender was scheduled for date but the closing fell through other lenders turned them down the sandbergs received a letter from one stating that the sandbergs did not qualify under the lender’s credit guidelines due to their current tax_liens and low credit scores the sandbergs eventually received financing on or around date and they paid the irs dollar_figure satisfying their liabilities for tax years and the irs released the tax_liens on date on date the irs received form sec_843 for tax years and both ralph and dianne sandberg signed the form sec_843 in the area for explanation and additional claims each form contained language similar to the following which appeared on the form requesting abatement for tax_year see attached letter and report to tigta of the effect of the irs erroneously and unlawfully filing more than dollar_figure of federal tax_liens when the taxpayers only owed dollar_figure in their brief the sandbergs assert that they attached documents including a letter they supposedly wrote to 7the dollar_figure payment included liabilities for years other than and which are the years for which the sandbergs requested interest abatement 8paragraph of the stipulation of facts says that the liens were released on date shortly after the amounts due and owing were paid in full by petitioners emphasis added we have found however that the liens were released on date the date appearing on the lien documents is date and the date on which the stipulation says the liens were released date is before the sandbergs satisfied their tax obligations on or around date the treasury_inspector_general_for_tax_administration tigta to these forms the irs disputes that the attachments were included with the forms and objects to their admission as we explain below we exclude the purported attachments from evidence because the sandbergs failed to authenticate the documents see infra part i a the irs issued two notices of determination one to ralph sandberg and one to dianne sandberg each notice disallowed the sandbergs’ claims the sandbergs residents of minnesota challenged these determinations by filing a petition with the tax_court they claim that they were unable to pay their tax_liabilities because they could not secure financing an inability they attribute to purported errors or delays by the irs regarding the notices of federal_tax_lien they argue that because of those purported errors or delays they are entitled to abatement of interest opinion i evidentiary issues a exhibits 2-j and 12-p the parties stipulated that the documents marked for identification as exhibit 2-j are copies of petitioners’ form sec_843 claim_for_refund and request for abatement with respect to taxable years and exhibit 2-j is four pages long and consists of copies of the form sec_843 and no other documents the stipulation does not state whether other documents were attached to the form sec_843 at the commencement of trial the sandbergs objected to exhibit 2-j they claim that it was incomplete because it did not include copies of several letters that they claim were attached to the form sec_843 the irs denies that the letters were attached to the form sec_843 the sandbergs offered exhibit 12-p which is made up of copies of the form sec_843 and copies of the letters that the sandbergs claim they attached to the form sec_843 the sandbergs’ assertion that the letters were attached to the form sec_843 is not inconsistent with the stipulation which does not address the issue and their objection that exhibit 2-j is incomplete raised at the commencement of the trial was timely see rule d but as we explain below the sandbergs’ objection which we construe to be an objection under rule of the federal rules of evidence fails because they did not offer any evidence to show that the letters were attached to the form sec_843 under rule of the federal rules of evidence when a party introduces part of a writing the adverse_party may require the introduction of any other part of the writing which should in fairness be considered with it but the adverse_party must authenticate the part it seeks to introduce fed r evid and authenticity is established by evidence sufficient to support a finding that the document is authentic fed r evid a a document can be authenticated through the testimony of a witness who knows that the document is what it is claimed to be fed r evid b the sandbergs claim that the letters were attached to the form sec_843 thus they were required to present evidence that the letters were attached to the form sec_843 for example they could have adduced the testimony of a witness who knew that the letters were attached to the form sec_843 dianne sandberg cosigned with her husband all of the form sec_843 and some of the letters myster signed the rest of the letters even though the sandbergs called myster and dianne sandberg as witnesses neither testified that the letters were actually attached to the form sec_843 because the sandbergs have failed to establish that the letters were attached we admit into evidence exhibit 2-j the form sec_843 without the letters we exclude from evidence exhibit 12-p the form sec_843 with the letters b irs hearsay objections the irs raised hearsay objections to two portions of myster’s testimony the irs first objects to myster’s recounting of what the sandbergs and employees of a company named tax resolution told him about the sandbergs’ tax difficulties the sandbergs do not offer this testimony as proof of the matter asserted by the declarant--that the sandbergs had tax difficulties--but as background to how myster came to represent them thus the testimony is not hearsay and the objection is overruled see fed r evid c the irs also objects to myster’s testimony about statements a tigta agent supposedly made to himdollar_figure the objection is sustained because the sandbergs offer the evidence to prove the matters asserted by the declarant--that the declarant was a tigta agent and that the irs made errors--and no exception applies see fed r evid c motion to strike parts of petitioners’ opening brief the irs objected to our consideration of documents the sandbergs attached to their opening brief and moved that we strike the documents and the parts of the brief referring to the documents the documents are i copies of several newspaper articles ii a copy of a form_911 application_for taxpayer_assistance_order atao iii copies of letters myster supposedly sent to the irs about subordinating the liens iv copies of several forms application_for withdrawal of filed form y notice_of_federal_tax_lien v copies of the documents contained in exhibit 12-p the purported letter to tigta and the purported letters to the irs regarding the tax 9the irs did not raise a relevance objection 10specifically myster testified that a tigta agent agreed to talk to the irs about amending the liens in may of liens and vi what appear to be copies of several letters from the taxpayer_advocate_service regarding the sandbergs’ case statements in a party’s brief and documents attached to a party’s brief are not evidence rule c we will not consider the documents attached to the brief that are not in evidence see godwin v commissioner tcmemo_2003_289 affd 132_fedappx_785 11th cir the motion to strike the documents not in evidence and parts of the sandbergs’ opening brief referring to the documents will be granted ii abatement of interest sec_6404 authorizes the irs to abate the assessment of interest in some situations we have jurisdiction to determine if the failure of the irs to abate interest was an abuse of discretiondollar_figure see sec_6404 the burden_of_proof is on the taxpayer rule a to prevail the taxpayer must show that the irs abused its discretion the irs abused it sec_11as discussed above we exclude ex 12-p from evidence because the sandbergs failed to authenticate the documents see supra part i a 12the sandbergs argue that we should exercise plenary jurisdiction and implement a de novo standard of review petrs ’ br pincite our jurisdiction is strictly limited by statute and we may not enlarge upon that statutory jurisdiction 66_tc_61 see also sec_7442 here sec_6404 is our only source of jurisdiction to abate interest see 89_tc_352 holding before congress enacted sec_6404 we lacked jurisdiction sec_6404 limits our jurisdiction to determining if the irs abused its discretion discretion if it exercised that discretion arbitrarily capriciously or without sound basis in fact or law see woodral v commissioner t c pincite congress amended sec_6404 for tax years beginning after date taxpayer bill of right sec_2 publaw_104_168 110_stat_1457 thus preamendment sec_6404 applies to the sandbergs’ claims for tax years and and postamendment sec_6404 applies to their claims for tax_year a tax years and for tax years and sec_6404 provided in the case of any assessment of interest on-- a any deficiency attributable in whole or in part to any error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial_act or b any payment of any_tax described in sec_6212 to the extent that any error or delay in such payment is attributable to such an officer_or_employee being erroneous or dilatory in performing a ministerial_act the secretary may abate the assessment of all or any part of such interest for any period for purposes of the preceding sentence an error or delay shall be taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved and after the internal_revenue_service has contacted the taxpayer in writing with respect to such deficiency or payment the sandbergs did not frame their argument in the statute’s termsdollar_figure their brief neither cites sec_6404 nor specifically identifies any act as a ministerial_act as we explain below the sandbergs--who have the burden of proof--have not shown that the irs abused its discretion because they have not shown an error or delay in performing a ministerial_act sec_301_6404-2t b temporary income_tax regs fed reg date defines ministerial_act generally as follows a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place a decision concerning the proper application of federal tax law or other federal or state law is not a ministerial_act thus a ministerial_act is an act i that is procedural or mechanical ii that does not involve exercising judgment or discretion iii that is not a decision about how to apply federal or state law and iv that occurs a during the processing of a taxpayer’s case and b after all prerequisites 13for example they state that they argue for a change in existing law such that when the irs through its employees demonstrates ‘gross indifference’ towards any taxpayer then the irs may not profit especially in the assessment of penalties and interest from that ‘gross indifference’ petrs ’ br pincite as discussed above our review is limited to whether the irs abused its discretion in determining not to abate interest see supra note and accompanying text to the act have taken place the sandbergs have not identified an error or delay in performing a ministerial_act the decision to file a notice_of_federal_tax_lien is not a ministerial_act because it involves exercising judgment and discretion see eg internal_revenue_manual pt date stating criteria the irs uses to decide whether to file a notice_of_federal_tax_lien although the sandbergs claim the notices have incorrect unpaid balances they have not shown that the amounts were in errordollar_figure they have also not shown that if such an error existed it was not an error in applying federal or state law the sandbergs claim that the irs committed errors by duplicating some of the notices of federal tax liendollar_figure the irs on the other hand claims that notices were filed in aitkin and anoka counties because the sandbergs owned property in both places the sandbergs have neither refuted this claim nor otherwise offered a legal or factual basis to conclude the filings were in error 14in their brief the sandbergs assert that the irs based the initial lien filings on amounts shown as tax on returns the irs prepared on their behalf petrs ’ br pincite the sandbergs’ brief asserts that the amounts were erroneous but they have not introduced evidence showing that the amounts were erroneous 15for example for tax years and the irs filed notices in both aitkin and anoka counties in ralph’s name and in dianne’s name finally the sandbergs claim that the irs committed errors by failing to subordinate the liens and failing to withdraw the notices of federal_tax_lien the irs can issue a certificate of subordination which subordinates the tax_lien on specific property sec_6325 but doing so is not a ministerial_act it involves judgment and discretion see sec_301_6325-1 proced admin regs a district_director may in his discretion issue a certificate of subordination of a lien the irs can also withdraw a notice in certain circumstances but deciding to do so involves judgment and discretion see sec_6323 sec_301_6323_j_-1 proced admin regs stating circumstances under which the irs is authorized to withdraw a notice sec_6404 as in effect for interest accruing with respect to payments for tax years beginning before date authorizes the irs to abate interest on a payment of tax to the extent that an error or delay in such payment is attributable to an officer_or_employee of the irs’ being erroneous or dilatory in performing a ministerial_act the sandbergs have not shown that the irs committed such an error or delay b tax_year for tax_year sec_6404 provided in the case of any assessment of interest on-- a any deficiency attributable in whole or in part to any unreasonable error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial or managerial act or b any payment of any_tax described in sec_6212 to the extent that any unreasonable error or delay in such payment is attributable to such an officer_or_employee being erroneous or dilatory in performing a ministerial or managerial act the secretary may abate the assessment of all or any part of such interest for any period for purposes of the preceding sentence an error or delay shall be taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved and after the internal_revenue_service has contacted the taxpayer in writing with respect to such deficiency or payment thus congress made two changes to the text of sec_6404 first it inserted unreasonable before error and second it replaced in performing a ministerial_act with in performing a ministerial or managerial act at issue is whether the sandbergs have shown an unreasonable error or delay by the irs in performing a ministerial or managerial act as we explain below they have not the definition of a ministerial_act did not change under amended sec_6404 compare sec_301_6404-2 proced admin regs giving postamendment definition with sec_301_6404-2t b temporary income_tax regs supra giving preamendment definition the sandbergs allege no additional errors for thus as with tax years and the sandbergs have not shown an unreasonable error or delay in performing a ministerial_act see supra part ii a the remaining issue is whether they have shown an unreasonable error or delay in performing a managerial act sec_301_6404-2 proced admin regs defines managerial act as follows an administrative act that occurs during the processing of a taxpayer’s case involving the temporary or permanent loss of records or the exercise of judgment or discretion relating to management of personnel a decision concerning the proper application of federal tax law or other federal or state law is not a managerial act further a general administrative decision such as the irs’s decision on how to organize the processing of tax returns or its delay in implementing an improved computer system is not a managerial act for which interest can be abated under paragraph a of this section thus a managerial act is an act i that is an administrative act ii that occurs during the processing of a taxpayer’s case and iii that involves either a losing records temporarily or permanently or b exercising judgment or discretion relating to managing personnel the sandbergs have not shown an unreasonable error or delay in performing a managerial act neither filing notices of federal_tax_lien nor deciding whether to subordinate or withdraw notices involves losing records or exercising judgment about managing personnel the sandbergs complain about the number of revenue officers that handled their case but allege no specific error in exercising judgment or discretion in managing personnel sec_6404 as in effect for interest accruing with respect to payments for tax years beginning after date authorizes the irs to abate interest on a payment of tax to the extent that an error or delay in such payment is attributable to an officer_or_employee of the irs’ being erroneous or dilatory in performing a managerial or ministerial_act the sandbergs have not shown that the irs committed such an error iii the sandbergs’ request for sanctions under sec_6673 the sandbergs request that the court impose sanctions under sec_6673 sec_6673 provides that if an attorney multiplies the proceedings unreasonably and vexatiously the court may impose excess costs expenses and attorney’s fees the sandbergs argue that we should impose sanctions because the irs counsel refused to stipulate that the sandbergs’ purported letter to tigta was attached to the form sec_843 the parties are not required to stipulate legitimately disputed facts cf rule a included in matters required to be stipulated are all documents and papers or contents or aspects thereof which fairly should not be in dispute failing to do so does not justify imposing sanctions under sec_6673 cf 132_tc_55 awarding costs the sandbergs’ request for sanctions will be denied iv summary because the sandbergs--who have the burden of proof--have failed to show that sec_6404 authorized the irs to abate the assessment of interest they have not shown that the irs abused its discretion by declining to do so we have considered all arguments made by the parties we conclude that those not mentioned are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
